DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .             

 Status of Claims 
Claims 1-12, 14-15 and 21-22 are pending in this instant application per remarks and claims amendments filed on 01/26/2022, wherein Claims 1, 8 & 15 are three/3  independent claims reciting method, computer program product and system claims with Claims 2-7/21, 9-12/14 & 22 dependent on said three independent claims respectively.  Said claim amendments of 01/26/2022 have amended Claims 1, 8 & 15; while canceling Claims 13 and 16-20;  and adding new Claim 22 dependent on Claim 15 directly.         
No IDS has been filed by the Applicant so far.          

This Office Action is a final rejection in response to the remarks of 01/262022 and the Telephonic Interview held with the Applicant’s attorney on 02/17/2022 for its original application of 04 APRIL 2018 that is titled:     “Score Change Analyzer”.             
Accordingly, amended Claims 1-12, 14-15 and 21-22 are now being rejected herein.      

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      


Claims 1-12,14-15 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 8 and 15 are independent method, computer program product and system claims, respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).           

The claim is analyzed to determine whether it is directed to a judicial exception.  .  This claim recites steps of a method comprised of ultimately displaying a credit score by:   determining in response to a request a baseline credit score at a first point in time executing a first scorecard, the first scorecard using data that represents attributes associated with each consumer, each attribute being associated with one of a plurality of categories processed;   storing, the baseline credit score in a database, the storing further including encrypting the data that represents attributes associated with at least one consumer  and storing the encrypted data that represents attributes;  determining, a new credit score at a second point in time for the consumer according to the credit scoring system using data that represents different attributes associated with the consumer at the second point in time and storing the new credit score;  comparing the Step 2A1-YES).         

The mere nominal recitation of generic computer components such as a “first, second and third processor”, “a database”, “user interface”, “scoring models” and “credit scoring system” to calculate a score, & store data in a database, & generating a new score based on stored data in a database, does not take the claim out of methods of organizing human activity, namely, as a fundamental economic practice.              

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites limitations about using “first, second and third processor” ( see para. 32 – “general purpose” processor), “a database”, “user interface”, “scoring models” (see background para. 2) and “credit scoring system” to carry out the steps of the abstract idea above, with additional limitations in dependent claims about mapping and outputting the alert record, to perform these steps.  The “first, second and third processor”, “a database”, “user interface”, “scoring models” and “credit scoring system” in the steps are recited at a high level of generality, amounting to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).             

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer and/or computer component/s (comparing credit scores of a consumer using computer processor and credit scoring system, & analyzing factors for said difference).  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer &/or computer component/s over internet cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The background does not provide any indication that calculating of credit scores by computer processor, & comparing of credit scores by credit scoring system, and analyzing factors for said difference is anything other than a generic, off-the-shelf computer and/or computer component/s. Also,  the Applicant’s Specification para [0019] states --- {“This document describes a system and method to analyze the difference between a consumer's baseline credit score at one point in time and the consumer's credit score at a later point in time, and process the score difference to determine the factors in the consumer's credit profile that most explain the score difference.  Further, the systems and methods described herein provide a mechanism for generating and formatting a record, which can be displayed on a display device, to represent those main factors of score difference.”}, which indicates clearly that this application is about displaying a credit score;  & for these reasons, there is no inventive concept and the claim is not patent eligible.             
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.           

The analysis above applies to all statutory categories of the invention including independent computer program product Claim 8 and system Claim 15.  Furthermore, the dependent method claims 2-7 & 21 further narrow Claim 1, and do not resolve the issues raised in independent method Claim 1.  Accordingly, dependent computer program product Claims 9-12 & 14 and system Claim 22 also narrow the abstract idea recited in independent Claims 8 and 15, and do not resolve the issues;  and are thus rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.          
Therefore, said Claims 1-12 & 14-15 and 21-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.           

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 01/26/2022 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)                     

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:             
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-12 and 14-15 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.        

Exemplary Analysis for Rejection of Claims 1-7 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over US Patent No. 9,830,646 issued to Wasser et al. (hereinafter “Wasser”) in view of US Patent No. 10,757,154 issued to Jacobs et al. (hereinafter “Jacobs”), and further in view of Pub. No. US 2008/ 0016341filed by Staddon et al. (hereinafter “Staddon”), and further in view of US Patent No. 8,433,585 issued to Arun Sr. et al. (hereinafter “Arun Sr.”) and as described below for each claim/ limitation.                

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.                 

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.           


With respect to Claim 1, Wasser  teaches ---   
1. A computer-implemented method for dynamically updating a user interface about reasons for a change in a consumer’s credit score ( see abstract and col. 1, line 66 – col. 2, line 7 ) comprising:          
 [[ a baseline credit score at a first point in time according to a credit  system executing a first scorecard implemented based on one or more scoring models (e.g. receives from a credit report bureau … including  a consumer’s current credit score) col. 4, lines 51-61 and ( i.e. credit data may include a complete credit report about a consumer  such as credit  attributes that are calculated using various modules such as Experian’s STAGG ... gather information how the credit score is calculated which may include algorithm, formula, excecutable code, statistical variables … models and/or algorithms are retrieved from the credit data store …) ( col. 17, lines 23-62) including, the first score card using data that represents attributes associated with a consumer at the first point in time, at least one attribute being associated  with one of a plurality of categories processed by the credit  scoring system (i.e. credit data may include a complete credit report about a consumer  such as credit  attributes  that are calculated using various modules such as Experian’s STAGG (col. 17 lines 23-62);           


storing the baseline credit score in a database the storing including storing at least some of  the data that represents the attributes associated with the at least one consumer (i.e. credit data gathering module) (col. 17, lines 10-62)               

calculating a new credit score at a second point in time for the consumer according to the credit scoring system executing a second scorecard implemented based on the one or more scoring models using data that represents attributes associated with the consumer at the second point in time (col. 13, line 59 – col 14, line 35);                   
             
in response to determining that the new credit score has a difference from the baseline credit score by a first threshold value or a second threshold value determining a plurality of factors used to calculate the baseline credit score and the new credit score (i.e. accesses one or more credit score thresholds) (col. 14, lines 7-15),       
                                                                                   
the first threshold value associated with an increase in the consumer’s credit score from the baseline credit score to the new credit score based on a predetermined percentage or raw number (e.g. increased credit score)(col. 15, lines 31-59), and  
the second threshold value associated with a decrease in the consumer’s credit score from the baseline credit score to the new credit score based on a predetermined percentage or raw number (i.e. warning score)(col. 13, lines 5-17 and col. 14, lines 36-44);         
selecting a first set of factors from the plurality of factors that most contributed to difference between the baseline credit score and the new credit score;   and          
causing an alert record based on the difference, the alert record including a set of one or more score change factors calculated based on differences between the data used by the second scorecard and data used by the first scorecard, the set of one or more score change factors representing an explanation of the difference between the baseline credit score and the new credit score without compromising underlying integrity of the one or more scoring models that use a plurality of inputs, variables, weighting schemes or algorithms to calculate the baseline credit score and the new credit score,
the explanation of the difference being displayable on a graphical user interface that provides a consumer with meaningful information about reasons for change in the consumer’s credit score (i.e. provide the user with the option to find out more about the alert information presented) (Fig. 6E, 6F and col. 16, lines 5-17).            


	Wasser does not explicitly disclose comparing the baseline credit score and the new credit score;

	However, Jacobs discloses comparing the baseline credit score and the new credit score (i.e. a credit score increase of 80 points) (col. 3, lines 13-17 and lines 40-52)
It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Wasser with the teachings of Jacobs.  The motivation to combine these references would be to provide alerts in association with monitored events where the events can be delivered to subscribers substantially in real time relative to the occurrence of the underlying trigger event (col. 2, lines 22-26 of Jacobs).           

Additionally, Wasser also does not teach about newly added claim amendments about first processor and second processor, and communications network, but Jacobs teaches them as described below ---   
determining, by a first processor, in response to a request from a second processor communicatively coupled to the first processor (see col. 30, lines 36-45 for first processor and second processor)  via a communications network,      (see communications via network 160, and see col. 16, lines 27-46 and col. 20, lines 29-45)     


Furthermore, while Jacobs teaches about amendments of first processor and communications network in limitation below, it does not teach about ‘encrypting the data’ and ‘encrypted data’ and ‘storing the encrypted data’ in amendments below ---    
Wasser and Jacobs teach ---    
storing, by the first processor, the baseline credit score in a database communicatively coupled to the first processor, the storing further including [[encrypting the data that represents the attributes associated with the at least one consumer (i.e. credit data gathering module) (col. 17, lines 10-62)  and storing the encrypted data that represents the attributes in the database;            

However, Staddon teaches them explicitly in paras cited below ---  {para [0030] “The shares are specific to each requesting entity and the selection of attributes for the requesting entity and thus prevent unauthorized users from gaining access to sensitive information through collusion.  The shares are stored in encrypted form to ensure that they can only be accessed when a selectively encrypted data unit with the appropriate attributes is received.  If the requesting entity receives a selectively encrypted data unit with matching access rights, a protection key (a function of the master secret) can be computed and thus reveal the sensitive information in the selectively encrypted data unit matching the requesting entity's access rights.”}; & {para [0034] “The Decrypt Phase, operates on a capability key, a list of attributes, and a selectively encrypted data unit and reveals the sensitive information redacted from the unencrypted data unit.  In some embodiments (such as described in Appendix D), the decryption process uses the share of the master secret and uses polynomial interpolation to compute the key used to decrypt selected portions of the selectively encrypted data unit.”}; & {para [0036] {“The disclosed technology allows an unencrypted data unit or a collection of data units (such as one or more electronic documents in a document collection) to be redacted once by the data gatekeeper, allows the resulting selectively encrypted data unit(s) to be made publicly available, and allows the data gatekeeper to subsequently specify which portions of the selectively encrypted data unit(s) are to be revealed to a requesting entity based on the attributes associated with the selectively encrypted data unit(s).  The sensitive information in the unencrypted data unit is encrypted, the encrypted version used to replace the sensitive information in the resulting selectively encrypted data unit(s).”};  which together are the same as claimed limitations above to include ‘encrypting the data’ and ‘encrypted data’ and ‘storing the encrypted data’)         

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Wasser and Jacobs with the teachings of Staddon.  The motivation to combine these references would be to provide alerts in association with monitored events where the events can be delivered to subscribers substantially in real time relative to the occurrence of the underlying trigger event (col. 2, lines 22-26 of Jacobs), and to provide a way for documents that contain sensitive information to be provided only once and to have a simple but secure method to reveal the content of the document based on the access rights given to the party (see para [0006] of Staddon).   


Examiner further notes that the combination of Wasser, Jacobs and Staddon teach about following latest claim amendments added on 01/26/2022 ---  
retrieving, by the first processor, the stored baseline credit score and the attributes from the database, formatting the retrieved baseline credit score and the attributes for display on the user interface communicatively coupled to the second processor, and transmitting, via the communication network, the formatted baseline credit score and the attributes to the second processor, causing the second processor to display the formatted baseline credit score and the attributes on the user interface; 
and      
retrieving, by the first processor, the new credit score and the attributes from the database, formatting the retrieved new credit score, the attributes and the explanation for display on the user interface communicatively coupled to the second processor, and transmitting, via the communications network, the formatted new credit score, the attributes, and the explanation to the second processor, causing the second processor to display the formatted new credit score, the attributes, and the explanation on the user interface, wherein the second processor being configured to transmit the explanation to (a third processor) for displaying on at least another user interface communicatively coupled to (the third processor).

However, the above references (Wasser, Jacobs and Staddon) don’t teach about ‘a/the third processor’, and Arun Sr. reference teaches it explicitly in Claims 3, 6 and 10, as shown in relevant parts cited below ---  
{see at least:   Arun Sr. Abstract and Summary in col.1, ~L65 to col.5, ~L2;  and Claims 3, 6 and 10 about “user interface” and “a/the third processor” recited therein};  which together are the same as claimed limitations above to include ‘a/the third processor’)          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Wasser, Jacobs and Staddon with the teachings of Arun Sr.  The motivation to combine these references would be to provide alerts in association with monitored events where the events can be delivered to subscribers substantially in real time relative to the occurrence of the underlying trigger event (col. 2, lines 22-26 of Jacobs), and to provide a way for documents that contain sensitive information to be provided only once and to have a simple but secure method to reveal the content of the document based on the access rights given to the party (see para [0006] of Staddon), and to provide a consistent way to exchange information and perform a business transaction between the different business entities (see col. 1, ~L31-56 of Arun Sr.).    




Dependent Claims 2-7 and 21 are rejected under 35 USC 103 as unpatentable over Wasser in view of Jacobs, Staddon and Arun Sr. as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Wasser teaches---           
2.    The method in accordance with claim 1, further comprising:         
storing the new credit score in the database as the new baseline credit score, if an alert was generated (Fig. 2C, col. 9, lines 1-10, col. 15, lines 8-13 and col. 17, lines 10-62).          
 


With respect to Claim 3, Wasser teaches ---            
3.    The method in accordance with claim 1, wherein the first scorecard is based on a first model, and the second scorecard is based on a second model having at least one of the same inputs, variables, weighting schemes or algorithms as the first model (col. 17, lines 23-62).          



With respect to Claim 4, Wasser and Jacobs teach ---           
4.    The method in accordance with claim 1, wherein the first scorecard is based on a first model, and the second scorecard is based on a second model having at least one of different inputs, variables, weighting schemes or algorithms as the first model (col. 17, lines 23-62).         



With respect to Claim 5, Wasser teaches ---           
5.    The method in accordance with claim 1, further comprising storing, by the computer 
processor, the new credit score in the database as the new baseline credit score, if an 
alert was generated col. 17, lines 23-62 .           



With respect to Claim 6, Wasser and Jacobs teach ---           
6.    The method in accordance with claim 1, further comprising mapping the set of one or more score change factor of the alert record to textual descriptions of a score change factor (i.e. provide the user with the option to find out more about the alert information presented) (Fig. 6E, 6F and col. 16, lines 5-17).             
        


With respect to Claim 7, Wasser teaches ---           
7.    The method in accordance with claim 1, further comprising outputting, by the computer processor, the set of alert records to a database, the aggregated alert records comprising an ordered set of one or more score change factor codes (i.e. the examiner interprets the ordered set of one or more score change factor codes to one score change factor code (i.e. provide the user with the option to find out more about the alert information presented) (Fig. 6E, 6F and col. 16, lines 5-17).          


       



With respect to Claims 8-12 and 14, the limitations of these computer program product claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-7  as described above using cited references of  Wasser, Jacobs, Staddon and Arun Sr., because the limitations of these computer program product Claims 8-12 and 14 are commensurate in scope to limitations, and thus substantially similar, of the above rejected method Claims 1-7 as described above.           


With respect to Claim 15, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-7 as described above using cited references of Wasser, Jacobs, Staddon and Arun Sr., because the limitations of system Claim 15 are commensurate in scope to limitations, and thus substantially similar, of the above rejected method Claims 1-7 as described above.         

 Response to Arguments 
Applicant's remarks and claim amendments dated 26 JANUARY 2022 with 
respect to the rejection of amended Claims 1-12, 14-15 and 21-22 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-12, 14-15 and  21-22, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new citations from already used references as well as adding two new references (Staddon and Arun Sr.), all of which have been added in response to the Applicant’s latest claim amendments (on 01/26/2022.  

Applicant's arguments of 01/26/2022 (on pages 23-26) with respect to rejection of Claims 1-12, 14-15 and 21-22 under 35 USC 103 have been considered, but they are moot in view of the at least new ground/s of rejection (Staddon & Arun Sr. references), which were necessitated by the Applicant's ‘amendments to the claims’ and/or arguments of 01/26/2022.  See MPEP § 706.07(a).         

In response to the Applicant’s arguments of 01/26/2022 traversing the rejection under 35 USC 101 (on pages 11-22), Examiner respectfully disagrees.  As an initial matter Applicant argues that claim 1 is not directed to an abstract idea but represents technical improvements to time based analysis of vast amounts of data that is dynamically changing in protection of integrity of data and in effective presentation of analysis. In response, the Examiner points to the specification where Applicant describes the system as analyzing a difference between a consumer’s baseline credit score at one point in time and their credit score at a later point in time and attribute the score difference to factors in their credit profile that most explain the score difference (see para. 8 and para. 19). Applicant’s own specification supports the Examiner’s position that the claim does recite an abstract idea (as explained in the rejection above). Determining credit scores and determining why the consumer’s credit score changes are long used practices in the banking sector. Therefore the claim does recite an abstract idea. 
The Applicant further argues that the claim provides a technical solution by using a unique networking solution for effective time-based analysis of vast amounts of dynamically changing data. Applicant’s statement asserts but does not explain how the unique networking solution provides for a practical application. In addition, applicant’s statement that Applicant’s solution allows for time based analysis of vast amounts of dynamically changing data supports the Examiner’s position that this is no more than using a computer as a tool to carry out the abstract idea. Computers are tools that can carry out data intensive operations on dynamically changing data. Applicant also argue that the solution ensures protection of the integrity of data in a particular way. The Examiner notes that the only recitation in the claims or explanation in the specification for this is the limitation in the independent claim of “representing an explanation of the differences between the baseline credit score and the new credit score without compromising the underling integrity of the one or more scoring models”. This recitation it at best an intended result of the claim since neither the claim nor the specification discloses any of the steps to determine how much of an explanation is sufficient or how much explanation would compromise the underlying data integrity of the one or more scoring models. The Examiner has interpreted this phrase to mean an explanation of the change in credit score from the baseline credit score and the new credit score. Furthermore, Applicant argues Examiner also notes that that the claims in the instant application do not effect an improvement to another technology or technical field; and all that these claims are doing is displaying changing credit score data with explanations of codes;  and thus, these claims recite improvement to the system that come from the improvement to the abstract idea, and do not recite a technological improvement, thereby using the computer as a tool to carry out the steps of the abstract idea.    
Applicant further argues that the claims as in Bascom provide an inventive concept due to the ordered combination of steps. Applicant’s claim is not analogous to Bascom. Applicant has not provided any explanation as to why the particular networked solution provides an inventive concept aside from pointing out the computer functions carried put on the first processor and then transmitting the results to a second processor for display on a consumer interface. Considering the elements of the claim both individually and as an ordered combination the functions performed by the computer system at each step of the process are purely conventional. Each step of the claimed
method does no more than require a generic computer to perform a generic computer function. Thus, the claimed elements have not been shown to provide an inventive concept.   
Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).           

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.                 

The prior art made of record and not relied upon, listed in Form 892, that is 
considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.            

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.                 

Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.        


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.           
 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov        

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691